Filed 4/25/13 In re J.R. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re J.R., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                       A133353
J.R.,                                                                    (San Francisco County
         Defendant and Appellant.                                         Super. Ct. No. JW116235)



         This is an appeal from the juvenile court‟s jurisdictional findings of July 7, 2011
and dispositional order of September 2, 2011. Pursuant to these orders, the juvenile court
found minor J.R. committed one felony count of aggravated assault with a deadly weapon
resulting in great bodily injury, continued him as a ward, and placed him on probation
under home supervision subject to serving 180 days in Juvenile Hall with 120 days of
credit for time served. The juvenile court thereafter granted minor‟s request for an order
regarding eligibility for special immigrant juvenile status. This order, among other
things, included findings that it was contrary to minor‟s best interests to return to El
Salvador and was in his best interests to remain in the United States. Following entry of
this order and during pendency of this appeal, minor, who had reached the age of
majority, consented through counsel to voluntary departure from this country in lieu of
deportation. For reasons set forth below, we affirm the juvenile court‟s decisions.



                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       On May 10, 2011, a juvenile wardship petition was filed pursuant to Welfare and
Institutions Code section 602, alleging that minor committed attempted murder (count
one) (Pen. Code, §187/664), and assault with a deadly weapon (count two) (Pen. Code,
§245, subd. (a)(1)).1 The petition further alleged with respect to count one that minor
personally used a deadly weapon (§12022, subd. (b)), and with respect to both counts that
he inflicted great bodily harm (§12022.7, subd. (a)). A contested jurisdictional hearing
was held July 7, 2011, at which the following evidence was presented.
I.     The Prosecution’s Case.
       On May 6, 2011, a group of friends that included minor, P.R. (victim), Brian,
Omar, Oscar and Aaron, were hanging out at the Aquatic Park “beach” which is not far
from the Embarcadero in San Francisco. On this day, the group was drinking alcohol and
smoking marijuana, which the boys and young men typically did when together. The
victim consumed about 10 beers over about a six-hour period, and appeared to get along
fine with minor. Sometimes the victim and minor did not get along. Although they had
been hanging out together since about March 2011, minor had become annoyed with the
victim because he often smoked minor‟s marijuana without paying for it and sometimes
made disparaging remarks to minor, calling him names like “stupid” or “idiot.” Minor
sometimes made similar remarks, but the two boys generally did not threaten or
physically abuse one another prior to the day in question.2 The victim often used
profanity and picked fights with his friends, particularly when drinking or smoking
marijuana. The others, however, would usually just ignore him.
       In the late afternoon of May 6, 2011, the group left Aquatic Park and took the
public bus to City College in the Mission District. Once there, they smoked more of
minor‟s marijuana before walking to a nearby café. Minor told the victim to refrain from
smoking so much of his marijuana and, about five minutes later, hit him on the back of

1
        Unless otherwise stated herein, all statutory citations are to the Penal Code.
2
        Omar testified minor and the victim had once before engaged in a physical
alteration.


                                              2
the shoulder with his skateboard with significant force. The victim called minor an
“idiot” and asked why he hit him, but minor did not respond. According to Omar, minor
appeared “kind of panicked.”
       Fifteen minutes later, the group returned to City College. Several of them,
including minor, continued to smoke marijuana. They laughed because minor had hit the
victim, who did nothing. About 20 minutes later, the victim, who afterwards described
his intoxication level as being an “eight out of ten,” threw his skateboard at minor in a fit
of anger when minor was not looking. The skateboard hit minor in the head with
considerable force (“6” out of “10”). Minor staggered and almost fell but did not scream
or cry in pain. Rather, he approached the victim and took a fighting stance. The victim
tried to hit minor again with the skateboard, but missed. He then put up his fists to
defend himself, but minor was able to punch him three times. The victim swung a punch
toward minor one time, before stepping back to defend himself against minor‟s blows.
When doing so, the victim tripped and fell backwards with his back toward minor.
Regaining a standing position, minor then kicked the victim in the buttocks from behind.3
       At this point, minor struck the victim in the back about six more times before
finally walking away. The victim could not breathe. He touched his back and realized he
was bleeding. A short while later, the police arrived.
       Around 7:20 p.m., San Francisco Police Officer Jose Mora arrived at City College
and contacted the victim. Seconds later, someone identified minor, who was being
escorted in his direction by several people, as “the guy who stabbed him.” Minor had
blood on his hands and clothes and a Swiss army knife in his pocket. Mora examined
minor‟s body and found no sign of injury other than a cut on the palm of his left hand.
San Francisco Police Officer Josey Russell also examined minor and confirmed his only
apparent injury was a cut on his left hand.
       Meanwhile, an ambulance arrived, and the victim was taken to the hospital, where
he remained for four days. The victim was treated for six “deep” stab wounds to the back


3
       Oscar and his brother took away the skateboard.


                                              3
and chest, one of which was of such great force that it fractured his thoracic vertebrae.
Any of the stab wounds could have been lethal had it lacerated the lung lining. A tube
was implanted into the victim‟s chest to evacuate blood. The victim‟s blood/alcohol level
was 0.19.
       Investigator Sylvia Johnson from the District Attorney‟s Office interviewed Oscar
regarding the May 6 stabbing not long after it occurred. Oscar told her that, during “a
pause” in fighting between minor and the victim, minor took a knife from his pocket and
showed it to Oscar and his brother in his cupped hand. Oscar responded by warning
minor to “[t]hink about what you are going to do.”
II.    The Defense Case.
       Defense counsel presented a theory of self defense. In doing so, counsel relied on,
among other things, certain eyewitness testimony from minor and his friends, including
Oscar, Omar and Aaron.
       Minor testified that, as a child in El Salvador, he saw his father shot. Although his
father survived, he changed after the incident, becoming easily angered (particularly
when drinking) and having difficulty speaking. Later, his father was killed in another
shooting that occurred during a robbery of his father‟s store.
       When minor was 11 years old, he contracted meningitis, spending months in the
hospital, during much of which he was in a coma. Once released, minor had to relearn to
walk, talk and move one side of his body. Minor continued to suffer from short term
memory loss.
       Later, minor was pressured to join a gang in El Salvador. One gang member even
put a gun to his head, threatening to kill him unless he joined. Minor also witnessed a
friend beaten by gang members. He and his mother fled to the United States to avoid
gang violence, but he was separated from her during their trip across the border and she
has not been seen since. Minor continued on to San Francisco, where he was reunited
with his adult sister, with whom he lived for about 10 months until she made him leave
due to his marijuana habit. Minor then moved into a youth shelter, during which time he



                                             4
met the group involved in the May 6 incident, including the victim. These boys and
young men became his only friends.
       At first, minor and the victim were friendly. However, after about three months,
the victim began to threaten to hurt or kill minor, especially when he was drinking.
Minor took these ten or more death threats from the victim personally and seriously even
though the victim also made them to others.
       In particular, on May 6, 2011, while drinking and smoking marijuana at Aquatic
Park, the victim wanted to fight everyone, calming down only when his friends said they
were going to tie him to a post. Later, after the group went to a café near City College,
the victim blew smoke in minor‟s face when minor told him to give minor the marijuana
cigarette. Minor put his hand on the victim‟s face and pushed him. He did not hit the
victim with a skateboard. When the victim yelled at him, minor dropped his skateboard
and ran back to City College.
       Once there, the victim hit minor in the back of the head with his skateboard when
minor was not looking, almost knocking him down. The victim fell down and minor
kicked him. The victim, still holding the skateboard, told minor: “Come over, come over,
son of a bitch. Let‟s fight.” The victim chased minor around a car, threatening to kill
him, threw his skateboard at him, missing, before coming at him with clenched fists.
Minor ran away and told the victim to calm down, but the victim kept threatening him,
approaching him rapidly from behind a car. The victim then tried to hit minor with his
skateboard, but fell down, turning his back to minor. At that point, minor took out his
knife and immediately stabbed the victim because he feared the victim was going to kill
him.4 He continued to stab the victim six times because the victim was still trying to hit
him with the skateboard. He had not warned the victim he had a knife.5


4
        The defense presented a video recording of the incident taken from a City College
surveillance camera. Minor identified certain frames where he said the victim could be
seen chasing him, but the tape was of very poor quality.
5
        Minor admitted the victim did not hit him again with the skateboard after the
initial blow.


                                              5
       Minor‟s friends told him to discard the knife, but he refused because he still feared
the victim would retaliate. Eventually, minor ran to the bathroom to wash his hands, as
he had cut himself during the incident. When he did this, the knife fell into the sink,
rinsing off the blood. Minor‟s friends, one of whom called 911, escorted him to a police
officer who had just arrived. At this point, Oscar told him: “You should have thought
about what you did first.”
       Oscar testified that, after minor and the victim initially exchanged blows and
minor kicked the victim from behind, minor retreated as the victim chased him around a
car. They continued to exchange blows, with the victim “kind of covering himself and
turning his back to [minor].” Oscar saw minor hitting the victim in the back, but could
not see anything in his hand. He denied telling Investigator Johnson that he saw minor
with a knife during the May 6 incident. Once the fighting stopped, Oscar saw the victim
was bleeding. Oscar recalled that minor and the victim had threatened each other in the
past. A few days before the stabbing, minor showed Oscar a knife.
       Omar confirmed that, after the victim had struck minor with the skateboard, fallen,
and was kicked by minor, the victim began chasing minor around a car, threatening him,
and trying unsuccessfully to hit him with his skateboard. Omar described the victim as
very angry, and minor tried repeatedly to stop the fight and calm him down. The victim,
however, continued to come at minor. Then, the victim swung the skateboard at minor,
missed, and fell down, at which point minor began hitting him in the back. The victim
released the skateboard and tried to protect himself. Eventually, minor took off running.
       On cross-examination, Omar denied telling an investigator that minor threatened
to “stick” the victim with a knife if he was attacked. Omar explained he heard from his
companions that minor had made this threat. Minor and the victim both appeared upset
and “serious” while fighting. Omar was not afraid of the victim even though the victim
was often aggressive towards him and his companions.
       Aaron confirmed the victim was often aggressive, particularly when drinking.
Aaron simply ignored him, but minor, who was the youngest of the group and was often



                                             6
the subject of the victim‟s aggressive “joking,” was particularly bothered by it. Aaron
had never seen the two in a physical alteration before the May 6 incident.
       With respect to the May 6 incident, Aaron testified that minor is much bigger than
the victim and “was pretty much winning the fight.” At one point, minor was “on top” of
the victim, who “wasn‟t doing anything” as he was being hit. Minor then backed up, as if
thinking the fight was over, but the victim followed him, still holding the skateboard as if
he was going to strike minor again. Minor walked away, but the victim chased him
around the car, saying “[l]et‟s fight.” Aaron then looked away and, when he turned back
around, minor was hitting the victim in the back as the victim was crouched down. When
minor stopped and walked away, the victim continued to follow him “like [he was]
crazy.” Aaron then noticed the victim was bleeding.
       Another of minor‟s acquaintances, Jennifer, testified that she heard the victim
challenge minor to a fight on May 6, but the minor declined, responding: “No, because I
was scared and you have more street [knowledge] than what I have.” The victim then
“puffed up his chest” and laughed.
       Finally, minor‟s adult sister testified and confirmed much of the information
regarding minor‟s childhood in El Salvador and immigration to this country. She added
that minor seemed depressed when he arrived in San Francisco and had been traumatized
by the events of his childhood. Consistent with her testimony, Psychiatrist Laura Davies
testified that her evaluation of minor confirmed he suffered from post traumatic stress
disorder (PTSD) due to events surrounding his father‟s death and mother‟s
disappearance. This disorder, as well as his cannabis abuse, caused minor to have
nightmares and sleeping difficulties. Minor also tended to be highly irritable, impulsive
and hypervigilant, and likely to startle easily and act out violently.
III.   Rebuttal.
       San Francisco Police Office Sanchez testified in rebuttal that Omar, when
interviewed shortly after the incident, denied knowledge of what or who provoked the
fight, claiming to have randomly come across the fight when riding his skateboard in the
area. Officer Sanchez also testified that minor told him the victim approached him with


                                              7
the skateboard and threatened to “give it to [him] hard.” The victim then tried to hit
minor, but the skateboard made contact with the wall first and only grazed his shoulder.
The blow was not hard and did not hurt. Minor repeated this statement about being hit by
the skateboard three times, and Officer Sanchez was fairly certain minor never stated that
he believed he was going to be killed.
IV.    The Juvenile Court’s Jurisdictional Findings and Disposition.
       On July 7, 2011, following the contested jurisdictional hearing, the juvenile court
sustained the allegation that minor committed assault with a deadly weapon and found
true the enhancements that he personally used a deadly weapon and inflicted great bodily
harm. The court found not true the allegation that minor committed attempted murder.
       At the dispositional hearing on September 2, 2011, the juvenile court adjudged
minor a ward of the court and placed him on probation in his sister‟s custody subject to
the condition that he serve 180 days in juvenile hall with credit for 120 days served. This
timely appeal followed.
                                       DISCUSSION
       Minor raises the following issues for our review. First, minor contends the
juvenile court erred in sustaining the assault count with enhancements for use of a deadly
weapon and infliction of great bodily injury because the prosecution failed to prove
beyond a reasonable doubt that he did not act in justifiable self defense. Second, minor
contends in the alternative that, because the juvenile court‟s jurisdictional findings had as
a possible consequence incarceration and deportation, he was entitled to a trial by jury.
We address each contention in turn.6
I.     Does the evidence establish justifiable self defense as a matter of law?
       Minor contends the juvenile court order sustaining the delinquency petition must
be vacated because there is no substantial evidence supporting its finding that the
prosecution negated beyond a reasonable doubt his theory of justifiable self defense.

6
      Minor has abandoned his third appellate claim that his case should be remanded
because, in violation of the underlying principles of juvenile justice, he was moved to a
county jail housing adult inmates.


                                              8
Minor reasons the juvenile court relied on “a scintilla of hearsay evidence” negating his
defense, while ignoring the wealth of evidence supporting it. Specifically, according to
minor, this “scintilla of hearsay evidence” relied upon by the court was Investigator
Johnson‟s testimony that Oscar told her when interviewed that, after minor pulled out his
knife, Oscar urged him to think about what he was about to do. Moreover, minor argues,
the weight of evidence supported his defense. This evidence included minor‟s testimony
that he believed the victim was going to kill him based on prior threats and on his
heightened susceptibility to head injuries stemming from his history of meningitis; as
well as eyewitness testimony from his friends that, shortly before the fight, the victim
threatened “he was going to get [minor] when he wasn‟t looking,” that the victim
“slammed him over the head with a skateboard” with enough force that it “nearly caused
[minor] to lose consciousness,” and that minor attempted to withdraw from the victim
after being hit with the skateboard, yet the victim “nonetheless pursued him.”7
       Where, as here, an appellant raises a claim of insufficient evidence, the reviewing
court must determine “whether „ “after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” ‟ [Citation.]” (People v. Maury (2003) 30 Cal.4th
342, 403.) The evidence upon which the judgment relies must be “reasonable, credible,
and of solid value.” (People v. Jones (1990) 51 Cal.3d 294, 314.) Further, the reviewing
court may not reweigh evidence or evaluate the credibility of the witnesses. (People v.
Ochoa (1993) 6 Cal.4th 1199, 1206.) “We may not reverse a conviction for insufficiency
of the evidence unless it appears that upon no hypothesis whatever is there sufficient
substantial evidence to support the conviction.” (People v. Tripp (2007) 151 Cal.App.4th
951, 955.) This rule likewise applies in juvenile criminal matters. (E.g., In re James B.
(2003) 109 Cal.App.4th 862, 872.)
7
       The juvenile court denied minor‟s motion for a directed verdict based on his self
defense theory. In doing so, the court specifically found Investigator Johnson‟s
testimony regarding Oscar‟s pretrial statement admissible and relevant to the issues of
both Oscar‟s credibility and minor‟s intent insofar as Oscar‟s statement served as a
“warning by somebody as to what to do about the knife.”


                                              9
        The prosecution bears the burden of proving beyond a reasonable doubt that the
defendant did not act in self defense. (People v. Lee (2005) 131 Cal.App.4th 1413, 1429;
People v. Adrian (1982) 135 Cal.App.3d 335, 341.)
        Where, as here, the appellant contends his justifiable self defense theory was
established as a matter of law, the evidence must show all of the following: (1) the
defendant‟s honest and good faith belief that (2) great bodily injury is (3) about to be
inflicted on him. (People v. Minifie (1996) 13 Cal.4th 1055, 1064.) The victim‟s prior
acts of violence and reputation for violence, among other things, are relevant in meeting
this standard. (People v. Minifie, supra, 13 Cal.4th at pp. 1064-1065, see also People v.
Pena (1984) 151 Cal.App.3d 462, 476.) However, “any right of self defense is limited to
the use of such force as is reasonable under the circumstances. [Citation.] The right of
self defense did not provide defendant with any justification or excuse for using deadly
force to repel a nonlethal attack.” (People v. Pinholster (1992) 1 Cal.4th 865, 966,
overruled in part on other grounds by People v. Williams (2010) 49 Cal.4th 405, 459,
462.)
        On the other hand, if there is evidence of any “circumstance which may be
reasonably regarded as incompatible with the theory that the [crime] was justifiable, the
trier of fact, from a consideration of all the evidence, is warranted in finding that the act
amounted to an unlawful [act].” (People v. Collins (1961) 189 Cal.App.2d 575, 591.) In
this case, we conclude there is substantial evidence which supports the juvenile court‟s
finding that minor‟s assault on the victim was unlawful.
        Specifically, we conclude that, construing the evidence in a light most favorable to
affirming the juvenile court‟s findings, as the law requires, the evidence was sufficient to
permit the trier of fact to reject minor‟s theory of justifiable self defense based upon the
following. First, the prosecution‟s evidence proved beyond a reasonable doubt that minor
stabbed the victim six times in the back after getting the better of him in a fight during
which two males with a contentious history inflicted considerable blows to each other
while under the influence of significant amounts of marijuana and alcohol. For example,
the evidence proved minor was larger and stronger than the victim, and had gotten the


                                              10
upper hand in the altercation after, among other things, his friends took away the victim‟s
skateboard and the victim was crouched down with his back to minor. Indeed, several
eyewitnesses testified that, at the time minor inflicted the six stab wounds, the victim had
fallen to his knees with his back to minor and no longer possessed a skateboard or other
protective instrument, much less a deadly weapon. Second, there was testimony from
Investigator Johnson that, before trial, Oscar told her that during a “pause” in the
altercation minor showed him the knife, to which he responded by warning minor:
“Think about what you are about to do.”8 Finally, there was evidence in the form of
medical records demonstrating that minor‟s blows with the knife were unusually forceful
and that each was potentially lethal.
       Thus, as this evidence collectively demonstrates, while minor may have had the
right to defend himself against the victim‟s initial attack, which included the victim
chasing minor and swinging a skateboard at him, minor‟s resort to deadly force with the
knife was not, and did not appear to be at the time, necessary for minor‟s defense. While
there may have been contrary evidence, it is not the role of this court to “interject
ourselves into the fact finding role.” (People v. Clark (1982) 130 Cal.App.3d 371, 381;
see also People v. Scott (1978) 21 Cal.3d 284, 296 [“uncorroborated testimony of a single
witness is sufficient to sustain a conviction, unless the testimony is physically impossible
or inherently improbable”].) Rather, we must presume in support of the judgment the
existence of every fact the fact finder could reasonably deduce from the evidence.
(People v. Clark, supra, 130 Cal.App.3d at p. 381; see also People v. Johnson (1980) 26
8
        We reject minor‟s argument that Oscar‟s warning to minor when he saw the knife
to “[t]hink about what you are about to do” is irrelevant to his self defense claim because
it “speaks to the question of premeditation and intent, not to the question of whether the
Minor needed to stab [the victim] in order to protect himself.” Rather, we agree with the
juvenile court that Oscar‟s warning was in fact relevant to minor‟s state of mind at the
time he used deadly force. Among other things, Oscar‟s warning proved that an
eyewitness to all the relevant events surrounding the crime attempted to point out to
minor that deadly force was not in fact a necessary response to the victim‟s provocation.
Moreover, as the evidence set forth above demonstrates, even without Oscar‟s warning,
there was substantial evidence to support the juvenile court‟s finding beyond a reasonable
doubt that minor‟s use of deadly force at the time and place of the crime was not justified.


                                             11
Cal.3d 557, 576.) “It is only when, in light of the record so viewed, it appears that no
reasonable trier of fact could have found the essential elements of the crime beyond a
reasonable doubt that a reversal of the judgment is proper.” (People v. Clark, supra, 130
Cal.App.3d at p. 381.) As such, the juvenile court‟s finding that minor committed the
assault with a deadly weapon must stand.
II.    Was minor deprived of due process?
       Minor‟s final contention is that reversal is required because he was denied his
constitutionally-guaranteed right to a jury trial of the criminal charges against him.
Minor reasons that, although there is generally no right to a jury trial in juvenile court
(Alfredo A. v. Superior Court (1994) 6 Cal.4th 1212, 1225), a sustained petition in his
case carried the possibility of deportation, a punitive rather than rehabilitative
consequence requiring an exception to this general rule. We disagree.
       As the record reflects, following the juvenile court‟s disposition, minor, who had
reached the age of majority, was temporarily confined in a county jail after being
transferred to federal immigration officials for deportation to El Salvador.9 Thereafter,
on July 30, 2012, during the pendency of this appeal, minor consented through counsel to
voluntary departure from this county in lieu of deportation. For reasons we shall explain,
minor‟s voluntary consent to departure renders his constitutional challenge invalid.
       In so concluding, we draw guidance from In re Manuel P. (1989) 215 Cal.App.3d
48. There, our colleagues in the Fourth Appellate District, Division One, were asked to
consider the disposition of a juvenile matter involving an illegal alien minor found to
have violated terms of probation. Similar to our case, the minor in Manuel P. was
released to federal immigration officials and then delivered to Mexican officials after
waiving a formal deportation hearing.10 (In re Manuel P., supra, 215 Cal.App.3d at


9
       Minor‟s second motion to augment the record, filed June 22, 2012, is granted.
10
       The Manuel P. defendant was placed on probation, deported and ordered not to
return to this country illegally after committing a crime in California. He then violated
the terms of his probation by returning illegally and committed another crime. (In re
Manuel P., supra, 215 Cal.App.3d at p. 53.)


                                              12
pp. 53-55 (cert. denied, Manuel S.P. v. California (1990) 498 U.S. 832.) The appellate
court thereafter rejected the minor‟s contention that several of his due process rights,
including his right to appeal the juvenile disposition, were violated because he was, as a
consequence of the juvenile court order, confined in a youth facility in Mexico “outside
the protection of the Constitution.” The appellate court did so on the ground that the
minor “waived all procedures by which he could have sought to remain in this country,”
including his right to request a formal deportation hearing or to pursue state processes
designed to stay his return to his home country pending review by the appellate court. (In
re Manuel P., supra, 215 Cal.App.3d at pp. 72-73, 74, citing, e.g., § 800; Code Civ.
Proc., § 918, subds. (a), (c); Code Civ. Proc., § 923.) Thus, while the Manuel P. court
“agree[d] with Manuel that he, and other minors ordered returned to juvenile authorities
in [their home countries], must have available procedural avenues which effectively
preserve their full appellate rights,” in that case, “[t]he problem . . . is that Manuel at no
time sought to avail himself of any of them. [¶] Since Manuel was represented by able
trial counsel who was ordered to remain on this case until statutory time for application
of appeal had passed, and the appeal here was filed prior to his leaving this country, we
can only assume Manuel, with the assistance of counsel, concluded it was in his best
interest to return home regardless of his pending appeal. Under the circumstances
presented here Manuel has not been deprived of due process.” (In re Manuel P., supra,
215 Cal.App.3d at p. 53.)
       We conclude this reasoning applies squarely to the facts at hand, convincing us
that minor, like Manuel, has not been deprived of due process during these juvenile
proceedings. Like Manuel, minor was represented by able counsel who we presume was
aware of the available procedural avenues for minor to challenge his return to El
Salvador, the most obvious of which was the opportunity he had to participate in formal
deportation proceedings in federal court. Nonetheless, minor, through counsel,
voluntarily returned home rather than challenging deportation, despite the pendency of
this appeal. Under such circumstances, we conclude based on minor‟s voluntary decision



                                              13
to waive all procedures by which he could have sought to remain in this country that he
has received all the due process to which he was entitled.
                                     DISPOSITION
       The juvenile court‟s judgment is affirmed.



                                                 _________________________
                                                 Jenkins, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Pollak, J.




                                            14